t c memo united_states tax_court william a swann and judith a swann petitioners v commissioner of internal revenue respondent docket no 8803-02l filed date william a swann and judith a swann pro sese wendy s harris for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and to impose a penalty under sec_6673' respondent’s motion we shall grant respondent’s ‘a11 section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure motion background the record establishes and or the parties do not dispute the following petitioners resided in las vegas nevada at the time they filed the petition in this case on date petitioners filed jointly a federal_income_tax tax_return for their taxable_year joint_return in their joint_return petitioners reported total income of dollar_figure total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld petitioners attached to their joint_return form_w-2 wage tax statement reporting wages tips and other compensation of dollar_figure petitioners also attached a document to their joint_return petitioners’ attachment to their joint_return that contained statements contentions and argu- ments that the court finds to be frivolous and or groundless ’ on date respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable_year which they received in that notice respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioners’ tax for their taxable_year in the petitioners’ attachment to their joint_return is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 respective amounts of dollar_figure and dollar_figure petitioners did not file a petition in the court with respect to the notice relating to their taxable_year instead on date in response to the notice petitioners sent a letter petitioners’ date letter to the internal_revenue_service that contained statements contentions argu- ments and reguests that the court finds to be frivolous and or groundless on date respondent assessed petitioners’ tax as well as any penalties and interest as provided by law for their taxable_year we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioners’ unpaid liability for respondent issued to petitioners the notice_and_demand for payment required by sec_6303 with respect to petitioners’ unpaid liability for on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to their taxable_year on or about date in response to the notice_of_intent_to_levy petitioners filed form request for a petitioners’ date letter is very similar to the letters that certain other taxpayers with cases in the court sent to the internal_revenue_service in response to the notices issued to them see eg copeland v commissioner supra smith v commissioner supra q4e- collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office petitioners attached a document to their form petitioners’ attachment to form that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless on date a settlement officer with the appeals_office settlement officer held an appeals_office hearing with petitioners with respect to the notice_of_intent_to_levy at the appeals_office hearing the settlement officer gave petitioners a literal transcript of account so-called mftrax with respect to their taxable_year on date the appeals_office issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination an attach- ment to the notice_of_determination stated in pertinent part verification of legal and procedural requirements the secretary has provided sufficient verification that all legal and procedural requirements have been met computer transcripts have been reviewed by appeals verifying the assessments ‘petitioners’ attachment to form contained statements contentions arguments and requests that are very similar to the statements contentions arguments and requests contained in the attachments to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg copeland v commissioner supra smith v commissioner supra --- - the assessment was made and notice_and_demand was issued by regular mail to the taxpayers’ last_known_address as required under sec_6303 the notices required under sec_6331 and sec_6330 were combined in letter dated which was mailed certified to the taxpayers’ last_known_address the taxpayers responded with form request for a collection_due_process_hearing which was timely re- ceived and was postmarked the taxpayers are entitled to judicial review this is a levy issue only a mftrax transcript was reviewed and a copy was pro- vided to the taxpayers at the face-to-face collection_due_process_hearing held on in attendance were the taxpayer a taxpayer witness settlement officer donna fisher and settlement officer renee swall the hearing was audio-recorded by the taxpayer and settlement officer donna fisher settlement officer donna fisher has had no prior in- volvement with respect to this tax_liability issues raised by the taxpayer the taxpayers disagree with the assessment they filed a zero income zero tax due return attaching several pages of non-filer arguments and a form_w-2 showing taxable wages of dollar_figure they also had additional taxable_income bringing their total income to dollar_figure for tax_year their return was examined and they were issued a statutory_notice_of_deficiency dated for additional tax of dollar_figure plus penalty and interest they responded to the notice of defi- ciency with a letter dated this letter raised no relevant arguments and they did not petition the tax_court since they had a previous opportunity to dispute the assessment they were precluded under the collection_due_process procedures from raising as an issue the amount or existence of the underlying assessment the taxpayers raised no non-filer arguments collection alternatives were raised with the taxpayers they indicated they would full sic pay the tax if it could be proven to them that they are liable for it however the non-filer arguments attached to their return include in part their statement we know that no section of the internal_revenue_code establishes an income_tax ‘liability’ in es- sence this argument is repeated again in their attach- ment to their form therefore further discus- sion was considered non-productive in addition since the taxpayers are not in filing compliance for tax_year they are not now eligible for an offer or an installment_agreement balancing the need for efficient collection with tax- payer concerns the requirements of all applicable laws and administra- tive procedures have been met the assessment is valid given the taxpayers sic continued lack of compliance with the tax laws a levy or levies on their property and or rights to property would not be consid- ered more intrusive than necessary when balancing the taxpayers’ concerns with the government’s need for efficient collection of the taxes discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 as was true of petitioners’ attachment to their joint - return petitioners’ date letter and petitioners’ attachment to form petitioners’ response contains conten- tions arguments and requests that the court finds to be frivo- lous and or groundless based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioners’ taxable_year in respondent’s motion respondent requests that the court require petitioners to pay a penalty to the united_states pursu- ant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 a or that the taxpayer’s position in such a proceeding is frivolous or ground- less sec_6673 b in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposi- the contentions arguments and requests set forth in petitioners’ response are very similar to the contentions arguments and requests set forth in responses by certain other taxpayers with cases in the court to motions for summary_judgment and to impose a penalty under sec_6673 filed by the commissioner of internal revenue in such other cases see eg smith v commissioner tcmemo_2003_45 --- - tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioners advance we believe primar- ily for delay frivolous and or groundless contentions argu- ments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioners pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioners’ contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an appropriate order granting respondent’s motion and decision will be entered for respondent
